Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 1 of 11 PageID: 3027




                                                             NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              _________________

                                     No. 18-1315
                                  _________________

                                    APRIL HANKINS,
       Executrix of the Estate of Vernon Hankins, Deceased and In Her Own Right,
                                              Appellant

                                           v.

     PHILADELPHIA CONTRIBUTIONSHIP INSURANCE COMPANY; J. CLAY
      KINCAID; CRAWFORD AND COMPANY; JOHN DOE; MARY DOE; ABC
                   BUSINESS ENTITIES AND XYZ CORP
                          _________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 2-15-cv-00203)
                        District Judge: Hon. John M. Vazquez
                                  _________________

                                 Argued January 7, 2019

             Before: AMBRO, SHWARTZ, and FUENTES, Circuit Judges.

                                  (Filed: May 15, 2019)
 Michael A. Gibson [Argued]
 D’Arcy Johnson Day
 3120 Fire Road
 Suite 100
 Egg Harbor Township, NJ 08234

       Counsel for Appellant

 David A. Semple [Argued]
 McCormick & Priore
 301 Carnegie Center Boulevard
 Princeton, NJ 08540
Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 2 of 11 PageID: 3028




 Scott J. Tredwell
 McCormick & Priore
 1600 John F. Kennedy Boulevard
 Suite 800, 4 Penn Center
 Philadelphia, PA 19103

        Counsel for Appellee Philadelphia Contributionship Insurance Co.

 Jennifer G. Cooper [Argued]
 Matthew J. Leonard
 Baker Donelson Bearman & Caldwell
 Monarch Plaza
 3414 Peachtree Road, NE, Suite 1600
 Atlanta, GA 30326

 Kenneth R. Meyer
 Jean P. Patterson
 McCarter & English
 100 Mulberry Street
 Four Gateway Center, 14th Floor
 Newark, NJ 07102

               Counsel for Appellees J. Clay Kincaid and Crawford and Co.
                                  _________________

                                        OPINION **
                                    _________________

 FUENTES, Circuit Judge.

        In November 2012, Vernon Hankins tragically died when the root ball of a tree on

 his property uprighted and crushed him. The tree had fallen weeks earlier during Super

 Storm Sandy. According to his wife, April Hankins, Mr. Hankins was underneath the root

 ball that day because the claims adjuster for the property had advised them to refill the hole


 **
   This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
 constitute binding precedent.

                                               2
Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 3 of 11 PageID: 3029




 in the ground where the tree once stood. After Mr. Hankins’s death, Ms. Hankins sued the

 insurance company, Philadelphia Contributionship Insurance Company, its claims service

 provider, Crawford and Company, and the claims adjuster, J. Clay Kincaid. The District

 Court granted summary judgment to the defendants, concluding that Mr. Hankins’s tragic

 accident was unforeseeable as a matter of law. We disagree, and will vacate and remand

 for further proceedings.



        In 2012, April and Vernon Hankins owned two neighboring properties in Brick

 Township, New Jersey: 1 Nejecho Drive and 302 Mantoloking Road. Both properties

 suffered damage during Super Storm Sandy in October 2012. Importantly for this case, a

 tree fell between the two houses. The root ball of the tree was approximately twelve to

 fifteen feet in width and left a shallow, one-and-a-half-foot hole in the ground where the

 tree once stood.

        After the storm, Ms. Hankins contacted her insurer, Philadelphia Contributionship

 Insurance Company, to report claims for the properties. Philadelphia Contributionship, in

 turn, had a claim service agreement with Crawford and Company, under which Crawford

 provided catastrophe claim services for Philadelphia Contributionship insureds. Crawford

 assigned the Hankins’ claims to J. Clay Kincaid, who was a catastrophe field claim

 representative.

        The heart of Ms. Hankins’s claim is that when Kincaid visited the properties on

 November 2, 2012, he gave the family negligent instructions about the fallen tree. By the

 time Kincaid toured the property, some of the tree limbs had already been cut away, but

                                             3
Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 4 of 11 PageID: 3030




 the trunk was intact. Kincaid did not believe that the tree was dangerous in that condition

 because the weight of the tree trunk counterbalanced the root ball and would prevent it

 from falling back into the hole in the ground, a phenomenon known as “uprighting.” 1

 Kincaid advised the Hankinses that the hole should be backfilled with soil because it left

 part of the foundation of the Mantoloking property exposed. 2 Kincaid’s specific words,

 and the message they conveyed, are disputed by the parties. According to Ms. Hankins,

 Kincaid said, “[Y]ou need to get in that hole and backfill it by hand.” 3 Ms. Hankins took

 from this that she and her husband were to find soil and fill the hole left by the root ball

 themselves. According to Kincaid, Ms. Hankins was not present for the conversation and

 he never told Mr. Hankins to get underneath the root ball or to backfill the area himself.

        Kincaid purportedly did not discuss tree removal with Mr. Hankins because that was

 not covered under the insurance policy. Although Kincaid was familiar with the risk that

 an exposed root ball without sufficient counterweight could upright, he admits he did not

 tell Mr. Hankins not to cut back any more of the tree. Nevertheless, he assumed that at

 some point the tree would be cut back. He did not warn Mr. Hankins that it could be

 dangerous to stand in the hole before the tree was fully removed or that the tree might

 become dangerous if it were cut back further.




 1
   A.A. 409.
 2
   Kincaid later stated that the hole was not damaging the property’s foundation; instead, he
 included it on a claims form in order to maximize the Hankins’ recovery so they had enough
 money for a professional tree removal service.
 3
   A.A. 224.
                                              4
Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 5 of 11 PageID: 3031




        At some point after the inspection, one of the Hankins’s neighbors, David Cottrell,

 offered to help Mr. Hankins remove the tree. Cottrell and another neighbor, Keith Arasz,

 worked to cut the tree trunk away from the root ball. 4 After cutting away the trunk, they

 attempted to push the root ball back into the hole but were unable to do so. Arasz advised

 Mr. Hankins to use a chain and pickup truck to pull the root ball back into the hole.

        On the morning of November 22, 2012—Thanksgiving—Mr. Hankins went to do

 some work on the properties. He realized he forgot his keys and called Ms. Hankins to

 bring them to him. When she arrived, she saw Mr. Hankins standing in the hole underneath

 the root ball with what looked like a rake or shovel. He turned to her and appeared to be

 stepping out of the hole when the root ball suddenly uprighted, tragically crushing him.

 Shortly thereafter, he was pronounced dead.

        On October 23, 2014, Ms. Hankins brought this negligence suit against Kincaid,

 Crawford, and PCIC, alleging that they had wrongfully caused her husband’s death. 5




 4
   Arasz was employed by the New Jersey Turnpike Authority, and part of his job duties
 involved tree removal.
 5
   The suit involves five causes of action: (1) wrongful death pursuant to N.J. Stat. Ann.
 2A:15-3; (2) wrongful death recovery for the Estate of Vernon Hankins pursuant to N.J.
 Stat. Ann. 2A:31-1; (3) suffering and wrongful death on behalf of the Estate and April
 Hankins individually; (4) emotional trauma on behalf of April Hankins; and (5) intentional
 and willful misconduct. The complaint also included a request for leave to amend to add
 additional defendants, which was labeled as Count Two.
                                               5
Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 6 of 11 PageID: 3032




                                                 6



        To establish negligence, a plaintiff must show “a duty of care owed by the defendant

 to the plaintiff, a breach of that duty by the defendant, injury to the plaintiff proximately

 caused by the breach, and damages.” 7 The District Court granted summary judgment to

 all Defendants, concluding that Ms. Hankins had not shown a genuine issue of material

 fact as to whether her husband’s fatal injury was foreseeable to Mr. Kincaid. He also

 determined that the neighbors’ actions in cutting down most of the tree constituted a

 superseding cause as a matter of law. As explained below, we disagree.

        A.     Proximate Cause

        The Supreme Court of New Jersey has explained that proximate cause “is that

 combination of ‘logic, common sense, justice, policy, and precedent’ that fixes a point in

 a chain of events, some foreseeable and some unforeseeable, beyond which the law will

 bar recovery.” 8 “So long as the injury or harm suffered was within the realm of reasonable

 contemplation, the injury or harm is foreseeable.” 9              Because the foreseeability

 determination often requires a close analysis of facts, it is generally a jury issue. 10

        This case encapsulates why thorny questions of proximate cause are best left for the



 6
   The District Court had jurisdiction under 28 U.S.C. § 1332(a), and we have jurisdiction
 under 28 U.S.C. § 1291.
 7
   Robinson v. Vivirito, 86 A.3d 119, 124 (N.J. 2014) (citations omitted).
 8
    People Exp. Airlines, Inc. v. Consolidated Rail Corp., 495 A.2d 107, 116 (N.J. 1985)
 (quoting Caputzal v. Lindsay Co., 222 A.2d 513, 517 (N.J. 1966)).
 9
   Komlodi v. Picciano, 89 A.3d 1234, 1251 (N.J. 2014) (citation omitted).
 10
    Id. at 1252.
                                                6
Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 7 of 11 PageID: 3033




 jury. First, there is conflicting record evidence about the risk the tree posed after it had

 fallen, but before it was cut back by Arasz and Cottrell. Appellees’ expert, Steve Chisolm,

 explained that uprooted trees like the one on the Hankins’s property are “obviously” under

 stress and tension.11 Chisolm further testified that wood under tension may behave or react

 unpredictably. He stated that he would not recommend work around or on a fallen tree

 given the possibility of getting hurt. Kincaid also testified that he was aware of the

 possibility that a tree that is still partially attached by the root ball could spontaneously

 stand back up. Arasz, who had significant professional experience with tree removal,

 explained that he would not have gotten into the hole underneath the fallen tree because he

 had seen bigger trees upright.

          But Kincaid, Chisolm, and Arasz also testified that the tree was not dangerous on

 the day Kincaid went to the property, before it was cut back. Chisolm had never heard of

 a tree that size spontaneously uprighting, and explained that a tree with such a significant

 amount of trunk attached was “not gonna move.” 12 Chisolm also testified that so long as

 the tree was being cut back properly, it would never pose a risk of uprighting. Kincaid

 testified that he climbed over the tree at several points during his visit. Thus, the record is

 unclear about the extent to which the tree, as it was on the day Kincaid visited, posed a risk

 of danger to the Hankinses. Even if the tree were not in a dangerous condition on that day,

 a jury could reasonably conclude that the risk of danger as the tree was cut back further

 was significant enough that it was foreseeable it would cause harm to an individual


 11
      A.A. 394.
 12
      A.A. 408.
                                               7
Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 8 of 11 PageID: 3034




 attempting to get underneath the root ball.

          Second, there is conflicting evidence about what Kincaid told the Hankinses. Ms.

 Hankins recalls that Kincaid told them that they needed to get under the root ball to backfill

 the hole left in the ground. Kincaid recalls explaining that he would add a line item

 regarding the cost to backfill the hole into the insurance estimate, but did not instruct the

 Hankinses to do it themselves. This presents a classic factual dispute that must be resolved

 by a jury. If Kincaid instructed Mr. Hankins to get into the hole, a jury could reasonably

 conclude that the risk harm would come to Mr. Hankins was “within the realm of

 reasonable contemplation,” given that the tree was under significant tension. 13

 Additionally, although Kincaid explained that the weight of the tree trunk counterbalanced

 the weight of the root ball, he testified that he was aware the tree would likely be cut back

 further after his visit. The risk of the tree uprighting would increase as the trunk continued

 to be cut back. A jury could therefore conclude from this testimony that if Kincaid

 instructed the Hankinses to backfill the hole but did not advise them about the risk the tree

 could pose as it was cut back, it would be foreseeable that they would be injured while

 working under the tree.

          In short, given the significant disputes over Kincaid’s instructions and the unclear

 evidence on the risks of working on or around a fallen tree, we cannot say at this stage that

 the harm that befell Mr. Hankins was unforeseeable as a matter of law.




 13
      Komlodi, 89 A.3d at 1251.
                                               8
Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 9 of 11 PageID: 3035




        B.     Superseding Cause

        The District Court also concluded that any chain of causation was broken because

 of a “superseding cause”—here, the fact that Cottrell and Arasz cut back the tree trunk but

 left the root ball exposed. 14 When a plaintiff’s injury is a result of a “superseding cause,”

 it “breaks the chain of proximate causation,” and liability cannot lie with the defendant. 15

 But when the intervening cause was foreseeable, then that does not “break the chain of

 causation [or] relieve a defendant of liability.” 16

        The District Court explained that Mr. Hankins agreed to let Cottrell and Arasz

 remove the tree, they removed the trunk but could not push down the root ball, and they

 then explained to Mr. Hankins that he should use a chain and a pick-up truck to get the root

 ball back into the hole. After knowing all of that, “Mr. Hankins, nevertheless, got into the

 hole, under the root ball, and a tragic accident ensued.” 17 The District Court concluded

 that the series of events unfolded in a way that was “sufficiently unrelated and

 unanticipated by Mr. Kincaid” so as to relieve him of liability for Mr. Hankins’s death. 18

        While a jury may ultimately agree with the District Court and conclude that the

 events that transpired after Kincaid’s visit broke the chain of proximate causation, we do

 not think the issue is so clear-cut that it may be resolved as a matter of law. While it is

 undisputed that Cottrell and Arasz cut back the trunk of the tree, Kincaid testified that he


 14
    Hankins v. Philadelphia Contributionship Ins. Co., No. 15-203, 2018 WL 515817, at *6
 (D.N.J. Jan. 22, 2018).
 15
    Lamont v. New Jersey, 637 F.3d 177, 185 (3d Cir. 2011).
 16
    Komlodi, 89 A.3d at 1252.
 17
    Hankins, 2018 WL 515817, at *6.
 18
    Id.
                                                 9
Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 10 of 11 PageID: 3036




  expected that the tree would be further cut back after he visited the property. Kincaid

  expected that the Hankinses would use a professional service to remove the tree, 19 but a

  jury could find the incomplete removal of the tree was foreseeable regardless of whether a

  professional or an experienced neighbor was the one responsible. Finally, the record is

  unclear as to whether Arasz warned Hankins that the root ball was in a dangerous position

  after the trunk was removed. 20 Certainly, if Arasz did warn Mr. Hankins, and Mr. Hankins

  decided to get beneath the root ball anyway, his actions could constitute a superseding

  cause of his demise. But that question must be

         decided by a jury. As it stands, Ms. Hankins has shown significant issues of fact

  with respect to the question of proximate causation, and we believe the grant of summary

  judgment against her on these grounds was error.



            Because the District Court ended its inquiry after determining that the cutting

  back of the tree was a superseding cause, it did not address either of the two additional

  arguments the parties raised before use: whether Kincaid owed a duty to Mr. and Ms.

  Hankins, and whether Philadelphia Contributionship is vicariously liable for Kincaid’s

  actions. We believe the arguments of the parties should be addressed by the District Court

  in the first instance.



  19
     Ms. Hankins contests that her husband told Kincaid they planned to hire professionals.
  However, she does not point to any evidence in the record to support her denial.
  20
     At one point during his deposition, Arasz stated that he warned Mr. Hankins “that [the
  tree] could upright.” A.A. 363. He did not recall, however, whether he warned Mr.
  Hankins about the danger of the tree uprighting.
                                             10
Case 2:15-cv-00203-JMV-MF Document 90-2 Filed 06/06/19 Page 11 of 11 PageID: 3037




          For the reasons set forth above, we will vacate the order of the District Court and

  remand this case for further proceedings.




                                              11
